UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7543



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMMY CHAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-33)


Submitted:   January 13, 2005             Decided:   January 20, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sammy Chavis, Appellant Pro Se. Kristopher Todd Hagins, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sammy Chavis appeals the district court’s order denying

his   motion   to   compel   the   Government   to   move   for   a   downward

departure.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See United States v. Chavis, No. CR-95-33 (D.S.C.

Mar. 9, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -